YATES, Presiding Judge,
dissenting.
Because I believe the trial court’s judgment is supported by substantial evidence, I must respectfully dissent from the main opinion.
An employer may be held liable for the payment of unauthorized, nonemergency medical treatment in the following instances:
“(1) [W]here the employer has neglected or refused to provide the necessary medical care; (2) where the employer has consented to the employee’s choice of physicians; (3) where notice of and request for alternative care would be futile; and (4) where other circumstances exist to justify the selection of alternative care by the employee.”
Ex parte Moncrief, 627 So.2d 385, 388 (Ala.1993). After an ore tenus proceeding, the trial court entered an order containing detailed findings of fact and concluding that Continental Grain had failed, through flagrant neglect, to provide Maier with the medical services to which she was entitled. This case is governed by the 1992 Workers’ Compensation Act. That Act provides that an appellate court’s review of the standard of proof and its consideration of other legal issues shall be without a presumption of correctness. § 25-5-81(e)(l), Ala.Code 1975. It further provides that when an appellate court reviews a trial court’s findings of fact, those findings will not be reversed if they are supported by substantial evidence. § 25-5-81 (e)(2). Our supreme court “has defined the term ‘substantial evidence,’ as it is used in § 12-21-12(d), to mean ‘evidence of such weight and quality that fair-minded persons in the exercise of impartial judgment can reasonably infer the existence of the fact sought to be proved.’ ” Ex parte Trinity Indus., Inc., 680 So.2d 262, 268 (Ala.1996), quoting West v. Founders Life Assurance Co. of Florida, 547 So.2d 870, 871 (Ala.1989). This court has also concluded: “The new Act did not alter the rule that this court does not weigh the evidence before the trial court.” Edwards v. Jesse Stutts, Inc., 655 So.2d 1012, 1014 (Ala.Civ.App.1995).
I conclude that the trial court’s judgment is supported by substantial evidence and that the main opinion has on appeal impermissibly reweighed the evidence in reversing that judgment. Accordingly, I must dissent.